Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

    CRAIG CUNNINGHAM and KRISTOPHER                    Case No. 1:19-cv-23073-JEM
    AMBROS, individually and on behalf of all
    others similarly situated,
                                                       CLASS ACTION
                       Plaintiffs,

                           v.

    GLOBAL PERSONALS, LLC, a Florida
    limited liability company, FLING.COM, LLC,
    a Florida limited liability company, and
    SHAUN GHIORZI, a Nevada individual,

                      Defendants.


   FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs Craig Cunningham and Kristopher Ambros bring this class action under the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) against defendants Fling.com,

  LLC and Global Personals, LLC and the vendor they used to send the messages Shaun Ghiorzi to

  stop their practice of sending unauthorized and unwanted text messages to prospective customers

  promoting certain dating websites and to obtain redress for all persons similarly injured by

  Defendants’ conduct. Plaintiffs allege as follows upon personal knowledge as to themselves and

  their own acts and experiences, and, as to all other matters, upon information and belief, including

  investigation conducted by their attorneys.

                                     NATURE OF THE ACTION

         1.      This case challenges Defendants’ practice of sending unsolicited text messages to

  prospective customers of certain dating websites who have never agreed to be contacted.

         2.      Defendants’ unsolicited texts violated the TCPA and caused Plaintiff and putative
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 2 of 21



  members of the Class to suffer actual harm, including the aggravation, nuisance, loss of time, and

  invasions of privacy that result from the receipt of such text messages, lost value of cellular

  services paid for, and a loss of the use and enjoyment of their phones, including wear and tear to

  their phones’ data, memory, software, hardware, and battery components, among other harms.

          3.          Accordingly, Plaintiffs seek an injunction requiring Defendants to cease sending

  unsolicited text messages to consumers, as well as an award of actual and/or statutory damages

  and costs.

                                                       PARTIES

         4.           Plaintiff Craig Cunningham is a Texas resident.

         5.           Plaintiff Ambros is a Florida resident, and resides in this District.

         6.           Defendant Fling.com, LLC is a Florida company with a principal place of business

  in this District.

         7.           Defendant Global Personals, LLC is a Florida company with a principal place of

  business in this District.

         8.           Defendant Shaun Ghizori is a Nevada resident.

                                             JURISDICTION & VENUE

         9.           This Court has federal question subject matter jurisdiction over this action pursuant

  to 28 U.S.C. § 1331, as the action arises under the TCPA.

         10.          The Court has personal jurisdiction over Defendants. Global Personals and Fling

  are incorporated in Florida and headquartered in this District. Mr. Ghizori sent the text messages

  at issue nationwide, including into this District as he did with Mr. Ambros. Furthermore, Mr.

  Ghizori entered into a contract with the remaining defendants in this District to send those text

  messages. For the same reasons, venue is proper in this District.



                                                         2
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 3 of 21



                      THE TELEPHONE CONSUMER PROTECTION ACT

       11.       In 1991, Congress enacted the TCPA to regulate the explosive growth of the

  telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

  can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

  No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).


  The TCPA Prohibits Automated Telemarketing Calls

         12.     The TCPA makes it unlawful “to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using an

  automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

  number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The

  TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

  § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

         13.     The TCPA also makes it unlawful “to initiate any telephone call to any residential

  telephone line using an artificial or prerecorded voice to deliver a message without the prior

  express consent of the called party”. See 47 U.S.C. § 227(b)(1)(B).

         14.     According to findings by the Federal Communication Commission (“FCC”), the

  agency Congress vested with authority to issue regulations implementing the TCPA, such calls

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a

  greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

  and inconvenient.

         15.     The FCC also recognized that “wireless customers are charged for incoming calls

  whether they pay in advance or after the minutes are used.” In re Rules and Regulations




                                                   3
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 4 of 21



   Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

   18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

           16.     In 2013, the FCC began requiring prior express written consent for all autodialed

   or prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

   Specifically, it ordered that:

           [A] consumer’s written consent to receive telemarketing robocalls must be signed
           and be sufficient to show that the consumer: (1) received “clear and conspicuous
           disclosure” of the consequences of providing the requested consent, i.e., that the
           consumer will receive future calls that deliver prerecorded messages by or on behalf
           of a specific seller; and (2) having received this information, agrees unambiguously
           to receive such calls at a telephone number the consumer designates.[] In addition,
           the written agreement must be obtained “without requiring, directly or indirectly,
           that the agreement be executed as a condition of purchasing any good or service.[]”

   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

The National Do Not Call Registry

           17.     The TCPA also prohibits making multiple telemarketing calls to a residential

   telephone number that has previously been registered on the National Do Not Call Registry. See

   47 U.S.C. § 227(c)(5).


Telemarketers Must Comply with Minimum Requirements

           18.     The TCPA specifically required the FCC to “initiate a rulemaking proceeding

   concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

   telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

           19.     The FCC was instructed to “compare and evaluate alternative methods and

   procedures (including the use of … company-specific “do not call systems” and “develop




                                                    4
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 5 of 21



  proposed regulations to implement the methods and procedures that the Commission determines

  are most effective and efficient to accomplish purposes of this section.” Id. at (c)(1)(A), (E).

          20.     Pursuant to this statutory mandate, the FCC established company-specific “do not

  call” rules that every company engaging in telemarketing is required to comply with. In the

  Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

  7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

          21.     The FCC found that “the company-specific do-not-call list alternative is the most

  effective and efficient means to permit telephone subscribers to avoid unwanted telephone

  solicitations.” Id. at 8765, ¶ 23. 19.

          22.     However, recognizing that an honor system would probably be insufficient, the

  FCC found that it “must mandate procedures for establishing company-specific do-not-call lists

  to ensure effective compliance with and enforcement of the requirements for protecting

  consumer privacy.” Id. at ¶ 24. 20.

          23.     It accordingly placed the burden on telemarketers to implement and prove the

  implementation of their compliance procedures.

          24.     These regulations are codified at 47 CFR 64.1200(d)(1)-(6).

          25.     Specifically, these regulations require a company to keep a written policy,

  available upon demand, for maintaining a do-not-call list, train personnel engaged in

  telemarketing on the existence and use of its internal do-not-call list, and record and honor “do

  not call” requests for no less than five years from the time the request is made. 47 CFR §

  64.1200(d)(1, 2, 3, 6).

          26.     This includes the requirement that “[a] person or entity making a call for

  telemarketing purposes must provide the called party with the name of the individual caller, the



                                                    5
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 6 of 21



  name of the person or entity on whose behalf the call is being made, and a telephone number or

  address at which the person or entity can be contacted.” 47 C.F.R. 64.1200(d)(4).

         27.    These policies and procedures prohibit a company from making telemarketing

  calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

         28.    Accordingly, all telemarketing calls violate the TCPA, unless a defendant can

  demonstrate that it has implemented the required policies and procedures.


  The Growing Problem of Automated Telemarketing

         29.    “Robocalls and telemarketing calls are currently the number one source of

  consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

  chairman).

         30.    “The FTC receives more complaints about unwanted calls than all other

  complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

  Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

  1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

  https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

  consumer-protection-federal-communications-commission-

  rulesregulations/160616robocallscomment.pdf.

         31.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

  compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

  Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

  events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.




                                                 6
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 7 of 21



            32.    The New York Times recently reported on the skyrocketing number of robocall

  complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

  Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

  https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

  Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

  (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

  can-do-about-them-1530610203.

            33.    Even more recently, a technology provider combating robocalls warned that

  nearly half of all calls to cell phones next year will be fraudulent. Press Release, First Orion,

  Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12, 2018),

  https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-

  by-2019-300711028.html.

                                      FACTUAL ALLEGATIONS

            34.    Global Personals offers a network of traditional, casual and niche dating sites. 1

            35.    This network includes Fling and its website www.fling.com.

            36.    The network also includes www.SnapSext.com.

            37.    The Terms and Conditions for SnapSext.com show that it is owned by Global

  Personals LLC:




  1
      https://craft.co/snapshot/global-personals-llc
                                                       7
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 8 of 21




  2


           38.    This case arises from the Defendants’ use of unsolicited autodialed text messages

  to market to prospective customers of Global Personals, LLC affiliated websites, including

  www.Fling.com and SnapSext.com.

           39.    Global Personals relies on affiliates, such as Mr. Ghiorzi in order to generate new

  business for its websites.

           40.    In order to generate new leads, Global Personals and/or its affiliates send out text

  messages en masse to consumers.

           41.    On July 28, 2019, Mr. Ambros received the following two unsolicited autodialed

  text messages on his cell phone from Mr. Ghiorzi:




  2
      https://www.snapsext.com/members/info/terms/?page=terms&niche=fling-homepage
                                                    8
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 9 of 21




           42.     The text messages that Plaintiff received directed him to visit the website

  NSAMatches.com/Jw64. NSAMatches.com/Jw64 which forwarded directly to

  https://www.snapsext.com/?prg=1&niche=snapsext-

  homepage&id=forworkandmore&tour=1&ot=1&cmp=xdf&utm_source=forworkandmore&utm_

  medium=xdf&utm_content=_noadid&utm_campaign=1. 3




  3
      Link exploration through Charles link checker:
                                                    9
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 10 of 21



            43.   NSAMatches.com itself was set-up to forward directly to Global Personals’

   website SnapSext as well:




   4



            44.   The unsolicited, autodialed text message that Plaintiff received leads to Global

   Personals’ following landing page on SnapSext.com, depending on whether the user is using a

   computer browser or mobile phone:




   4
       http://debug.iframely.com/?uri=http%3A%2F%2Fnsamatches.com
                                                   10
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 11 of 21




                                                                                              5



            45.   Plaintiff has never given Global Personals or Mr. Ghiorzi consent to send

   automated text messages to him and has never interacted with either of those Defendants.

            46.   On July 1, 2019, Mr. Ghiorzi sent two unsolicited text messages to Mr.

   Cunningham’s cellular telephone without his consent:




   5
       http://www.page2images.com
                                                  11
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 12 of 21




          47.     At the time Plaintiff Cunningham received the text messages, the website

   CasDates.com automatically redirected to the website Fling.com.

          48.     In sending the unsolicited text messages at issue, Mr. Ghiorzi and any other vendors

   used by the defendants employed the use of an automatic telephone dialing system; hardware

   and/or software with the capacity to store or produce cellular telephone number to be called, using

   a random or sequential number generator.

          49.     This is evident from the circumstances surrounding the text messages, including

   the text message’s commercial content, that substantively identical texts were sent to multiple

                                                   12
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 13 of 21



   recipients, and that they were sent from a long code, 6 which is consistent with the use of an

   automatic telephone dialing system to send text messages.

           50.    In response to receiving Fling’s text messages, Plaintiff Cunningham requested a

   copy of Fling’s internal do not call policy and was told that one does not exist.

           51.    As such, all calls to putative class members was made without the existence of a

   Do Not Call Policy.

           52.    The calls were made to residential lines.

           53.    Indeed, the nature of the solicitations were from a business to a private consumer

   and were not addressed or intended for any businesses.

           54.    Mr. Ambros’ number was listed on the National Do Not Call Registry and has been

   since October of 2009.

           55.    Defendants’ unsolicited text messages caused Plaintiffs actual harm.

           56.    Specifically, Plaintiff Ambros estimates that he wasted approximately 1 minute

   reading Defendants’ messages, and Plaintiff Cunningham estimates that he wasted

   approximately 60-120 seconds reading Defendants’ messages.

           57.    Plaintiffs also clicked on the hyperlinks contained within the messages. Plaintiff

   Ambros spent an additional 2 minutes and Plaintiff Cunningham spent an additional 3-5 minutes

   on Global Personals pages attempting to determine why Defendants had texted him, and how

   Defendants had obtained their telephone numbers.

           58.    The Plaintiffs also spent time consulting with counsel for the purposes of filing

   this suit.



   6
     In fact, the telephone number used to send the text messages to Mr. Cunningham is registered
   to Bandwidth.com, a cloud-based telecom company that provides mass text messaging services.
   See http://www.watchyourdirt.com/w-y/904-440/t-3 (last visited July 22, 2019).
                                                    13
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 14 of 21



          59.     Furthermore, Defendants’ text message took up memory on Plaintiffs’ cellular

   telephones, with the message taking up approximately 174 kb. The cumulative effect of

   unsolicited text messages like Defendants’ poses a real risk of ultimately rendering the phone

   unusable for text messaging purposes as a result of the phone’s memory being taken up.

                    GLOBAL PERSONALS AND FLING.COM’S LIABILITY

          60.     For more than twenty years, the FCC has explained that its “rules generally

   establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

   any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

   Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

          61.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

   behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

   recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

   sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

          62.     In fact, the Federal Communication Commission has instructed that sellers such

   as Global Personals and Fling may not avoid liability by outsourcing telemarketing to third

   parties such as Mr. Ghiorzi:

                   [A]llowing the seller to avoid potential liability by outsourcing its
          telemarketing activities to unsupervised third parties would leave consumers in
          many cases without an effective remedy for telemarketing intrusions. This would
          particularly be so if the telemarketers were judgment proof, unidentifiable, or
          located outside the United States, as is often the case. Even where third-party
          telemarketers are identifiable, solvent, and amenable to judgment limiting liability
          to the telemarketer that physically places the call would make enforcement in many
          cases substantially more expensive and less efficient, since consumers (or law
          enforcement agencies) would be required to sue each marketer separately in order
          to obtain effective relief. As the FTC noted, because “[s]ellers may have thousands
          of ‘independent’ marketers, suing one or a few of them is unlikely to make a
          substantive difference for consumer privacy.”

          May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

                                                    14
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 15 of 21



          63.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

   corporation or other entity that contracts out its telephone marketing “may be held vicariously

   liable under federal common law principles of agency for violations of either section 227(b) or

   section 227(c) that are committed by third-party telemarketers.” 7

          64.     The defendants are liable for the calls initiated by Mr. Ghiorzi.

          65.     The defendants hired Mr. Ghiorzi.to sell its services using telemarketing calls.

          66.     The defendants knew (or reasonably should have known) that Mr. Ghiorzi was

   violating the TCPA on their behalf and failed to take effective steps within its power to force the

   telemarketer to cease that conduct.

          67.     Any reasonable seller that accepts telemarketing call leads from lead generators

   would, and indeed must, investigate to ensure that those calls were made in compliance with

   TCPA rules and regulations.

          68.     The defendants also controlled the calling conduct of Mr. Ghiorzi by:

                  (1) Instructing him on the amount of leads they will accept; and

                  (1) Dictating the specific content offered.

          69.     Mr. Ghorzi is an affiliate of the Defendants.

          70.     Defendants’ affiliates are paid between $25 - $45 depending on the kind of

   membership that is solicited.

          71.     Defendants affiliates send out autodialed text messages in order to solicit

   memberships for Defendants’ websites.

          72.     Both Defendants and its affiliates benefit financially from the unsolicited text




   7
         In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
   Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).
                                                   15
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 16 of 21



   messages that Defendants’ affiliates send out.

            73.    Consumers are complaining online about receiving text messages from

   defendants. For example, one consumer complained that, “Although it says that it is a landline

   number, I received a text message from this number. It said I could get laid with many girls

   whom only want to have sex, but only if I signed up for their websites.” 8

            74.    Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

   of these kinds of relationships . . . through discovery, if they are not independently privy to such

   information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

   on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

   demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

   acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                   CLASS ACTION ALLEGATIONS

            75.    Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure 23(b)(2)

   and 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of the

   following Classes:

            Automated Texting Class: All persons who, on or after four years prior to the
            filing of the complaint, (1) were sent a text message to their cellular telephone
            number (2) by Mr. Ghiorzi or another affiliate of the defendants (3) using the same
            or similar dialing system used to send the text messages to the Plaintiffs.

            National DNC Class

            All persons who, on or after four years prior to the filing of the complaint, (1) were
            sent a text message to their residential telephone number (2) by Mr. Ghiorzi or
            another affiliate of the defendants (3) at least two telephone solicitation calls during
            a 12 month period (4) to a number that had been listed on the National Do Not Call
            Registry for at least 30 days prior to the first call.




   8
       https://info.scamcallernumber.com/757-217-7990
                                                      16
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 17 of 21



          Internal DNC Class: All persons in the United States who from four years prior to
          the filing of the complaint, (1) were sent a text message to their residential
          telephone number by or on behalf of defendants, (2) more than two times in a 12-
          month period (3) for substantially the same reason defendants sent text messages
          to Plaintiffs.

          76.     The following individuals are excluded from the Classes: (1) any Judge or

   Magistrate presiding over this action and members of their families; (2) Defendants, its

   subsidiaries, parents, successors, predecessors, and any entity in which Defendants or its parents

   have a controlling interest and their current or former employees, officers and directors; (3)

   Plaintiffs’ attorneys; (4) persons who properly execute and file a timely request for exclusion from

   the Classes; (5) the legal representatives, successors or assigns of any such excluded persons; and

   (6) persons whose claims against Defendants have been fully and finally adjudicated and/or

   released. Plaintiffs anticipate the need to amend the class definitions following appropriate

   discovery.

          77.     Numerosity: The exact size of the Classes is unknown and unavailable to Plaintiffs

   currently, but it is clear that individual joinder is impracticable. On information and belief,

   Defendants sent unsolicited text messages to thousands of individuals who fall into the Class

   definition. Class membership can be easily determined from Defendants’ records.

          78.     Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

   Classes. Plaintiffs are a member of the Classes, and if Defendants violated the TCPA with respect

   to Plaintiffs, then it violated the TCPA with respect to the other members of the Classes. Plaintiffs

   and the Classes sustained the same damages as a result of Defendants’ uniform wrongful conduct.

          79.     Commonality and Predominance: There are many questions of law and fact

   common to the claims of Plaintiffs and the Classes, and those questions predominate over any

   questions that may affect individual members of the Classes. Common questions for the Classes



                                                    17
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 18 of 21



   include, but are not necessarily limited to the following:

                  a)      How Defendants gathered, compiled, or obtained the telephone numbers
          of Plaintiffs and the Classes;

                 b)       Whether the text messages were sent using an automatic telephone dialing
          system;

                  c)      Whether Defendants maintained a written “do not call” policy;

                  d)      Whether the Defendants identified itself in its text message marketing;

                 e)      Whether Defendants trained employees or agents engaged in
          telemarketing on the existence and usage of any “do not call” policy;

                 f)      Whether Defendants sent some or all of the text messages without the
          consent of Plaintiffs and the Classes; and

                 g)      Whether Defendants’ conduct was willful and knowing such that Plaintiffs
          and the Classes are entitled to treble damages.

          80.     Adequate Representation: Plaintiffs will fairly and adequately represent and

   protect the interests of the Classes and has retained counsel competent and experienced in complex

   class actions. Plaintiffs have no interest antagonistic to those of the Classes, and Defendants have

   no defenses unique to Plaintiffs.

          81.     Policies Generally Applicable to the Classes: This class action is appropriate for

   certification because Defendants have acted or refused to act on grounds generally applicable to

   the Classes as a whole, thereby requiring the Court’s imposition of uniform relief to ensure

   compatible standards of conduct toward the members of the Classes, and making final injunctive

   relief appropriate with respect to the Classes as a whole. Defendants’ practices challenged herein

   apply to and affect the members of the Classes uniformly, and Plaintiffs’ challenge of those

   practices hinges on Defendants’ conduct with respect to the Classes as a whole, not on facts or law

   applicable only to Plaintiffs.

          82.     Superiority: This case is also appropriate for class certification because class

                                                    18
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 19 of 21



   proceedings are superior to all other available methods for the fair and efficient adjudication of

   this controversy given that joinder of all parties is impracticable. The damages suffered by the

   individual members of the Classes will likely be relatively small, especially given the burden and

   expense of individual prosecution of the complex litigation necessitated by Defendants’ actions.

   Thus, it would be virtually impossible for the individual members of the Classes to obtain effective

   relief from Defendants’ misconduct. Even if members of the Classes could sustain such individual

   litigation, it would still not be preferable to a class action, because individual litigation would

   increase the delay and expense to all parties due to the complex legal and factual controversies

   presented in this case. By contrast, a class action presents far fewer management difficulties and

   provides the benefits of single adjudication, economy of scale, and comprehensive supervision by

   a single court. Economies of time, effort, and expense will be fostered and uniformity of decisions

   ensured.

                                   FIRST CAUSE OF ACTION
                                    Violation of 47 U.S.C. § 227
                        (On Behalf of Plaintiffs and the Internal DNC Class)

          83.     Plaintiffs repeat and reallege the allegations of paragraphs 1 through 82 of this

   complaint and incorporate them by reference.

          84.     Defendants placed two or more telemarketing calls to Plaintiffs’ and Internal DNC

   Class Members’ residential telephone numbers.

          85.     Defendants did so despite not having a written policy pertaining to “do not call”

   requests.

          86.     Defendants did so despite not identifying themselves in their text message

   marketing.




                                                   19
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 20 of 21



          87.       Accordingly, Plaintiffs and Internal DNC Class Members are entitled to an award

   of up to $1,500 per TCPA violation, pursuant to 47 U.S.C. § 227(c)(5).

                                  SECOND CAUSE OF ACTION
                                   Violation of 47 U.S.C. § 227(b)
                      (On Behalf of Plaintiffs and the Automated Texting Class)

          88.       Plaintiffs repeat and reallege the allegations of paragraphs 1 through 82 of this

   complaint and incorporates them by reference.

          89.       Defendants and/or their agents transmitted text messages to cellular telephone

   numbers belonging to Plaintiffs and the other members of the Automated Texting Class using an

   automatic telephone dialing system.

          90.       These text messages were sent without the consent of Plaintiffs and the other

   members of the Automated Texting Class.

          91.       Defendants have therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), entitling

   Plaintiffs and Automated Texting Class Members to an award of up to $1,500 in damages per

   TCPA violation.

                                    THIRD CAUSE OF ACTION
                                    Violation of 47 U.S.C. § 227(c)
                      (On Behalf of Plaintiff Ambros and the Do Not Call Class)

          92.       Plaintiff Ambros repeats and reallege the allegations of paragraphs 1 through 82 of

   this complaint and incorporates them by reference.

          93.       Defendants violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by initiating

   multiple solicitation calls within a 12-month period to residential telephone numbers despite their

   registration on the National Do Not Call Registry, without signed, written prior express invitation

   or permission.

          94.       The Defendants’ violations were negligent and/or willful.



                                                    20
Case 1:19-cv-23073-JEM Document 16 Entered on FLSD Docket 09/25/2019 Page 21 of 21



                                         PRAYER FOR RELIEF
          WHEREFORE, Plaintiffs, individually and on behalf of the Classes, pray for the

   following relief:

      a) An order certifying this case as a class action on behalf of the Classes as defined above,

   and appointing Plaintiffs as the representative of the Classes and their counsel as Class Counsel;

      b) An award of actual and/or statutory damages and costs;

      c) An order declaring that Defendants’ actions, as set out above, violate the TCPA;

      d) An injunction requiring Defendants to cease all unsolicited text messaging activity, and to

   otherwise protect the interests of the Classes; and

      e) Such further and other relief as the Court deems just and proper.

                                        JURY TRIAL DEMAND

          Plaintiffs request a jury trial.

          Dated: September 25, 2019.
                                                 /s/ Avi R. Kaufman
                                                 Avi R. Kaufman (FL Bar no. 84382)
                                                 kaufman@kaufmanpa.com
                                                 Rachel E. Kaufman (FL Bar no. 87406)
                                                 rachel@kaufmanpa.com
                                                 KAUFMAN P.A.
                                                 400 NW 26th Street
                                                 Miami, FL 33127
                                                 Telephone: (305) 469-5881

                                                 Stefan Coleman
                                                 law@stefancoleman.com
                                                 LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                 201 S. Biscayne Blvd, 28th Floor
                                                 Miami, FL 33131
                                                 Telephone: (877) 333-9427
                                                 Facsimile: (888) 498-8946

                                                 Attorneys for Plaintiffs and the putative Classes




                                                    21
